DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16/801701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the display” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0320509 A1) (“Kim”), in view of KR20170122554 A (“'554”).
With respect to claim 1, Kim discloses a flexible glass-based cover window for a flexible display (abstr., 0028, 0046), the cover window comprising a plane area – e.g. elements 110 and 120 in Figs. 5(a) and 5(b) and a folding part – element 130 in Figs. 5(a) and 5(b) - having a thickness that is less than a thickness of the plane area, the folding part corresponds to a folding area of the display when used with the display (0050, Figs. 3, 4b, 5a, 5b, 7), a boundary part provided on opposite ends of the folding part, the boundary part having a thickness gradually becoming larger than a thickness of the folding part, the boundary part continuing to the plane area of the cover window, wherein the folding part is provided to be uniform in thickness in a folding area of the cover window (Figs. 3, 4b, 5a, 5b, 7).  Kim discloses that the boundary part has a linear inclination (Figs. 5(a) and 5(b)).  Kim is silent with respect to the linear inclination of the boundary part being 1 to 10°relative to the folding part.  '554 discloses a cover window including a thin folding part and a boundary part, wherein an inclination of the boundary part satisfies the range recited in claim 1 (abstr., 0007, 0060-0062, Fig. 7.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the linear inclination of the boundary part of Kim as disclosed in '554 as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and such inclination angle is known in the art of flexible cover windows.
Regarding claim 2, Kim and '554 teach the cover window of claim 2.  The claim defines the product by how the inclination is determined, it does not recite a new structural limitation with respect to the cover window.  It is within the purview of a person skilled in the art to determine the inclination of the boundary part.
As to claim 3, Kim and '554 teach the cover window of claim 1.  Kim discloses the folding part provided on an opposite surface of the cover window (0050, Figs. 3, 4b, 5a, 5b, 7).
With respect to claim 4, Kim and '554 teach the cover window of claim 3.  Kim discloses a cover window wherein the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts being configured to be the same (0050, Figs, 3, 4b, 5a, 5b, 7).
With respect to claim 6, Kim and '554 teach the cover window of claim 1.  Kim discloses a range for the cover window of from 50 to 200 µm (0055), thus, the recited ranges of the cover window and the folding part overlap the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 9, Kim and '554 teach the cover window of claim 1. The claim defines the product by how the product is made, thus claim 9 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 9; the references teach the structure.
As to claim 10, Kim and '554 teach the cover window of claim 1. Kim discloses the folding part being filled with a transparent resin material – element 160 (0056, 0061, 0064, Fig. 3).  The claim recites how the cover window is used, a display panel not being an element of the cover window.  Kim discloses the cover window being bonded to a total surface of a display panel within an empty space therebetween (0079).
With respect to claim 11, Kim and '554 teach the cover window of claim 10.  Kim teaches the folding part being filled with the transparent resin material – element 160 (0056, 0061, 0064), and the total surface of the cover window being continuously coated with the transparent resin material toward an upper side of the folding part – elements 140 and 150 are formed of transparent resin material attached to the outer surfaces of the cover window being united with element 160 (0058, Fig. 3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of '554, and further in view of Yeum et al. (US 2018/0132371 A1) (“Yeum”).
With respect to claim 7, Kim and '554 teach the cover window of claim 1, but are silent with respect to a minimum curvature radius as recited in the claim.  Yeum discloses a flexible cover window, wherein the radius of curvature of the cover window is from about 1 mm to about 5 mm during folding (abstr., 0069).  The range of curvature radius overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover window of Kim and '554 having a curvature radius as disclosed in Yeum as such curvature radius is known in the art of cover windows for foldable display devices.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of '554, and further in view of Tang (US 2018/0219162 A1).
With respect to claim 8, Kim and '554 teach the cover window of claim 1, but are silent with respect to a width of the folding part as recited in the claim.  Tang discloses a folding display device wherein the folding part has a width of greater than 5 mm (abstr., 0063).  The range of the width overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the folding part of the cover window of Kim and '554 as disclosed in Tang as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and such width of folding parts is known in the art of foldable display devices.

Response to Arguments
Applicant’s arguments filed on May 19, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 1, 5, and 9 have been withdrawn.  
The Applicant argued Kim relates to a display panel while the claimed invention relates to a flexible cover window for use in protecting the display panel.  The Examiner notes claim 1 is directed to “a flexible glass-based cover window for a flexible display”, the element of claim 1 being a cover - meaning external – window for a flexible display, the preamble broadly reciting “a flexible display.”  Kim discloses an element that was interpreted in the last Office Action as corresponding to a cover window of a flexible display, the element including transparent layers (0058, 0062).
The Applicant argued the elements of Kim that were referred to as “a plane area” are curved or folded, while in the present invention the plane area remains planar during use.  The Examiner notes Fig. 5(b) was interpreted as showing plane areas that remain planar when the window is in use.  Furthermore, claim 1 does not require the plane area to remain planar when the window is in use.  
The Applicant argued claim 1 now recites a linear inclination of the boundary part, while Lee teaches a curved surface for the boundary part.  The Examiner notes Kim teaches a linear inclination of the boundary part (Figs. 5(a) and (b)).  Lee is a secondary reference that was cited for the specific angle of the boundary part, as discussed above.  The Applicant also argued Lee does not teach or fairly suggest a folding area having a uniform thickness.  The Examiner notes Kim, the primary reference discloses the folding area having a uniform thickness, as discussed above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783